Citation Nr: 0625456	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-33 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for the residuals of an 
ear infection, claimed as perforated tympanic membranes.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to a compensable disability rating for 
hypertension.

8.  Entitlement to a compensable disability rating for 
migraine headaches.

9.  Entitlement to a 10 percent rating for having multiple, 
non-compensable service-connected disabilities that interfere 
with normal employability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought on appeal.  The veteran perfected an appeal 
of that decision.

The issues of a compensable rating for migraine headaches and 
service connection for hearing loss, tinnitus, the residuals 
of an ear infection, a skin disorder, and a psychiatric 
disorder are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that 
the veteran's bronchitis is not related to an in-service 
disease or injury.

2.  The evidence shows that the veteran's hypertension was 
manifested by diastolic blood pressure readings predominantly 
at 100 or above prior to receiving medication to control the 
disorder.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The criteria for a 10 percent disability rating for 
hypertension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

3.  Because a 10 percent rating for hypertension has been 
granted, the issue of entitlement to a 10 percent rating for 
having multiple, non-compensable service-connected 
disabilities that interfere with normal employability is 
moot.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection for Bronchitis

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The medical evidence shows that the veteran has received 
treatment for recurring bronchitis.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  His 
claim is not supported, however, by probative evidence of an 
in-service disease or injury, or medical evidence of a nexus 
to military service.  Hickson, 12 Vet. App. 247, 253

His service medical records are silent for any complaints or 
clinical findings pertaining to a pulmonary disorder.  He was 
treated for a sore throat in July 1975, which was attributed 
to viral syndrome.  Multiple examinations of the lungs during 
service, including his May 1977 separation examination, 
showed the lungs to be normal.  There is no evidence of him 
suffering from bronchitis prior to July 1995, 18 years 
following his separation from service.

The veteran contends that his bronchitis is related to the 
sore throat that he had in service, mustard gas exposure in 
April 1975, and exposure to air, dust, and gun powder during 
military service.  The National Personnel Records Center 
(NPRC) determined that there was no evidence of him having 
been exposed to mustard gas during service.  His assertions 
regarding the etiology of the bronchitis are not probative 
because he is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  None of the medical evidence indicates that the 
bronchitis is related to an in-service disease or injury.  
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for bronchitis.
Compensable Rating for Hypertension

A 10 percent rating is warranted for hypertension if the 
individual has a history of diastolic pressure that was 
predominantly 100 or more and continuous medication is 
required to control the hypertension.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  

The medical evidence shows that the veteran has received 
medication for hypertension since at least March 2002.  Since 
March 2001 his diastolic blood pressure has been 
predominantly less than 100, in that it was at 100 on only 
one occasion in August 2001.  His service medical records 
show, however, that his diastolic blood pressure was 100 or 
more on numerous occasions, which resulted in the initial 
diagnosis of hypertension.  The Board finds, therefore, that 
he has a history of diastolic pressure that was predominantly 
100 or more and that continuous medication is required to 
control the hypertension.  For that reason the criteria for a 
10 percent rating are met.

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  Pursuant to Diagnostic Code 7101, 
a 20 percent rating is applicable if the diastolic pressure 
is predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.  See 38 C.F.R. § 4.104 (2005).  
The evidence shows that the veteran's diastolic blood 
pressure is consistently less than 110, and that the systolic 
pressure is consistently less than 200.  The Board finds, 
therefore, that the criteria for a rating in excess of 
10 percent are not met.

If a veteran is suffering from two or more separate service-
connected disabilities rated as non-compensable, a 10 percent 
rating may apply if the combination of disabilities clearly 
interferes with normal employability, but not in combination 
with any other rating.  See 38 C.F.R. § 3.324 (2005).  
Because the Board has granted a 10 percent rating for 
hypertension, the veteran's claim for a 10 percent rating 
pursuant to 38 C.F.R. § 3.324 is moot.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2005); Mintz v. 
Brown, 6 Vet. App. 277 (1994) (the Board does not have 
jurisdiction to review a case if no benefit would accrue to 
the claimant, because the claim does not then arise "under a 
law that affects the provisions of benefits by the 
Secretary").
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in March 2003 and a higher rating in  
November 2003.  In those notices the RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) 
(2005).

Although the notice informing him of the evidence needed for 
a higher rating was sent following the decision on appeal, 
the delay in issuing the notice was not prejudicial to him.  
The delay did not affect the essential fairness of the 
adjudication, because the RO re-adjudicated the claim, based 
on all the evidence of record, after the notice was sent.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  
Regarding the claim for service connection for bronchitis, 
because service connection has been denied the veteran has 
not been prejudiced by VA's failure to inform him of the 
evidence needed to determine the appropriate rating and 
effective date.  Regarding the claim for a compensable rating 
for hypertension, the RO will inform him of the evidence 
needed to determine the appropriate effective date prior to 
effectuating the Board's grant of a compensable rating.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his 
service medical records and the private and VA treatment 
records he identified.  Although the RO did not provide him 
an examination or obtain a medical opinion, no such 
examination or opinion was required.  The available evidence 
is sufficient to grant the 10 percent rating for 
hypertension, and the rating is based on the historical 
ratings documented in the medical records and not a single 
reading resulting from an examination.  An examination or 
medical opinion is not needed regarding his claim for service 
connection for bronchitis because there is no probative 
evidence of a related in-service disease or injury.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  The 
veteran has not indicated the existence of any other evidence 
that is relevant to his claim; as such, all relevant data has 
been obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The claim of entitlement to service connection for bronchitis 
is denied.

A 10 percent rating for hypertension is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.

The claim of entitlement to a 10 percent rating pursuant to 
38 C.F.R. § 3.324 is dismissed as moot.


REMAND

The veteran claims to have suffered from anxiety, depression, 
nightmares, intrusive memories, difficulty with anger 
control, and difficulty sleeping since his separation from 
service.  There is no medical evidence documenting any 
psychiatric complaints prior to August 2002, when he sought 
treatment from the VA medical center (MC).  An evaluation at 
that time resulted in diagnoses of post-traumatic stress 
disorder (PTSD) and major depression.

He contends that his current psychiatric problems are due to 
his service in Vietnam in April 1975.  His service personnel 
records do not show that he served in Vietnam at any time.  
He has stated, however, that the unit to which he was 
assigned was sent to the Tan Son Nhut Air Base in April 1975 
to defend the aircraft evacuating military personnel and 
refugees from Saigon.  In order to determine whether the 
veteran in fact served in Vietnam and whether any current 
psychiatric problem is related to that service, the Board 
finds that additional development is required.

The veteran's service medical records indicate that he was 
treated for "jock rash" in November 1974 and October 1975, 
a rash on his back in January 1975, and scabies in June 1976, 
but are negative for any rash on the feet.  A VA Agent Orange 
protocol examination in February 2002 resulted in a diagnosis 
of tinea cruris.  It is not clear from the available evidence 
whether the tinea cruris is related to the groin rash treated 
during service.  The Board finds, therefore, that an 
examination and medical opinion are needed.

The service medical records also show that he was treated for 
an ear ache of six days in duration in February 1977 that was 
assessed as probable allergic otitis.  Examination at that 
time revealed that the tympanic membranes were boggy, but not 
perforated.  When examined on separation from service in May 
1977, the ears were normal and hearing acuity was within 
normal limits in both ears.  The service medical records are 
silent for any complaints of tinnitus.

The veteran's service personnel records show that his 
military occupational specialty was field artillery, and he 
is presumed to have been exposed to loud noise while in 
service.

The available evidence shows that he was treated for right 
otitis media in March 1999, when he was shown to have a 
history of recurrent ear infections.  Since then he has 
received regular treatment for recurring ear infections, and 
audiometric testing revealed a bilateral mixed-type hearing 
loss and tinnitus.  He was noted to have tympanic membrane 
perforations on the right in early 2002.  The conductive 
portion of the hearing loss has been attributed to the ear 
infections, whereas the sensorineural portion of the hearing 
loss has been attributed to noise exposure.

The veteran contends that he is entitled to service 
connection for the ear infections and perforated tympanic 
membranes, hearing loss, and tinnitus because the currently 
diagnosed disorders are related to the ear infection that he 
had in service.  As an alternative, he contends that the 
hearing loss and tinnitus are due to the noise exposure that 
he experienced in service.  A medical opinion is needed in 
order to determine whether any currently diagnosed ear 
disorder is related to military service.  

The veteran also contends that a compensable disability 
rating for migraine headaches is warranted.  Because he has 
not been provided an examination to determine the frequency 
and severity of his headaches, the Board also finds that 
remand of this issue is required.  

Accordingly, these issues are remanded for the following 
action:

1.  Ask the veteran to identify all 
medical care providers who have treated 
him for a skin disorder, ear infections, 
or hearing problems since his separation 
from service.  If he identifies medical 
records that have not been previously 
requested, obtain those records.

2.  Request verification from the Joint 
Services Records Research Center (JSRRC) 
of whether Battery B, 1st Battalion, 321st 
Field Artillery was deployed from Fort 
Campbell, Kentucky, to Vietnam in April 
1975.

3.  If the above-requested development 
results in confirmation of the veteran's 
unit having been in Vietnam during the 
war, provide him a psychiatric 
examination.  The purpose of the 
examination is to obtain an opinion on 
whether any currently diagnosed 
psychiatric disorder, including PTSD, is 
related to his service in Vietnam.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.

4.  Provide the veteran a neurology 
examination in order to determine the 
frequency and severity of his migraine 
headaches.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  

5.  After the development requested in 
Paragraph #1 has been completed to the 
extent possible, provide the veteran a 
medical examination and obtain a medical 
opinion on whether any currently 
diagnosed skin disorder is related to the 
skin rashes documented during service.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.  

Regardless of whether the examiner finds 
evidence of a skin disorder at the time 
of the examination, he/she should provide 
an opinion on whether the tinea cruris 
diagnosed in February 2002 is related to 
the groin rash or scabies documented 
during service.  The opinion should be 
based on review of the evidence of record 
and sound medical principles, and not on 
the veteran's reported history.

6.  After the development requested in 
Paragraph #1 has been completed to the 
extent possible, forward the veteran's 
claims file to a VA otolaryngologist and 
obtain an opinion on whether his 
recurring ear infections, hearing loss, 
and/or tinnitus are etiologically related 
to the probable allergic otitis 
documented during service.  In addition, 
the physician should provide an opinion 
on whether the hearing loss and/or 
tinnitus are etiologically related to 
noise exposure during service.  

The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.  If the physician finds that 
an examination is needed prior to 
providing the requested opinion, that 
examination should be performed.  The 
opinion should be based on review of the 
evidence of record and sound medical 
principles, and not on the veteran's 
reported history.

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


